June 17,2010 QMM: NYSE Amex QTA: TSX Venture NR-11-10 QUATERRA SIGNS OPTION AGREEMENT WITH GRANDE PORTAGE RESOURCES FOR HERBERT GLACIER HIGH-GRADE GOLD PROJECT IN ALASKA 4,000-foot summer drilling program planned VANCOUVER, B.C. – Quaterra Resources Inc. today announced that it has signed an option agreement with Grande Portage Resources Ltd. whereby Grande Portage may earn up to a 65% interest in the Herbert Glacier gold property located 20 miles north of Juneau, Alaska, by spending US$1.25 million in two stages. Grand Portage may earn a 51% interest in the property by spending US$750,000 on or before June 15, 2011, and has the option to earn an additional 14% interest by spending US$500,000 on or before June 15, 2012. If Grande Portage earns an interest, the two parties will form a joint venture for the further exploration and development of the project, with each party bearing its proportionate share of costs. If the interest of either party falls to 10% or less, it will revert to a 1% net smelter return royalty, which may be acquired by the other party at any time for US$1 million. The Herbert Glacier property lies within the 100-mile long Juneau gold belt, which has produced nearly seven million ounces of gold through a total depth range of thousands of feet. Trace elements typical of the gold belt and the mesothermal aspect of the ribbon quartz veins suggest that the veins of the Herbert Glacier property could be persistent both along strike and at depth. Much of the area now known to be mineralized was covered by glacial ice and was only recently exposed as the ice receded. The property hosts six main composite vein-fault structures that contain ribbon quartz-sulfide veins. The structures strike east-west and dip steeply, mostly to the north. Only one of the six known vein systems was drilled in 1986 and 1988.
